Citation Nr: 1645531	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-34 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased rating in excess of 10 percent for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 1958 to March 1961 and active service in the United States Marine Corps from December 1968 to June 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 2, 2016, the evidence of record show that the Veteran's low back disability was characterized by flexion to 80 degrees and combined range of motion of 220 degrees, with no evidence of muscle spasms or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no incapacitating episodes.

2.  As of June 2, 2016, the evidence of record shows that the Veteran's low back disability was characterized by flexion to 70 degrees and combined range of motion of 120 degrees, with no evidence of muscle spasms or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement for a rating in excess of 10 percent for a back disability, prior to June 2, 2016, were not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.1, 4.2, 4.3, 4.21, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine (2015).

2. The criteria for an increased rating of 20 percent, but not higher, for a back disability, as of June 2, 2016, but not earlier, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.1, 4.2, 4.3, 4.21, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated December 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Therefore, as there is no record of such an examination, and the Veteran has expressed that that examination never took place, the Board finds that the remand request has been substantially fulfilled.  VA has obtained an additional examination for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  The rating of a service-connected disability requires a review of the entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined.  38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.   Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board has reviewed the service medical records and all other evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2(2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, and the entire history of the disability in reaching a decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Prior to June 2, 2016

The Veteran's current 10 percent rating is based on Diagnostic Code 5235, for vertebral fracture and dislocation, which follows the criteria of the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

The Board finds that a rating in excess of 10 percent for the service-connected back disability, prior to June 2, 2106, is not warranted.  The Board finds that the preponderance of the evidence of record, medical or otherwise, is against a finding that the Veteran's back disability warranted more than a 10 percent rating prior to June 2, 2106.  A VA examination from July 2009 found that the Veteran's range of motion was limited to 80 degrees of flexion and a combined range of motion of 220 degrees.  The Veteran was diagnosed with lumbar spine fracture, post-operative, with multilevel degenerative disk disease.  During the examination, the VA examiner found no evidence of deformity, tenderness, or spasms, with no apparent congenital scoliosis, lordosis, kyphosis, or flattening, and concluded no objective funding of radiculopathy.  In addition to the range of motion testing, the examiner noted no additional limitation of motion after repetitive testing; however, no additional functional impairment during flare-ups were assessed or noted in the examination report. 

The Board finds that the medical findings of the July 2009 VA examination directly address the criteria under which the disability is rated.  Since that examination, there has been no medical evidence that has shown a worsening condition commensurate of a disability rating in excess of 10 percent prior to June 2, 2016, to include private medical evaluations throughout the claims period.  The Board notes that the Veteran's claims file contains extensive contemporaneous VA and private medical records for the back disability.  However, neither VA records nor the private medical evidence note any quantitative increase in severity of the back disability with regard to the objective criteria set out in the rating schedule.  Furthermore, those records do not show additional diagnoses of any conditions or symptoms in which would warrant a rating higher than 10 percent.  Specifically, the evidence does not show that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or any limitation of range of motion that would warrant a higher rating.

The Board notes that while both VA and private medical records note that the Veteran suffers from back pain, which limits his mobility and activities, those records do not provide the degree or severity of the limitation such that any higher rating could be assigned.  Therefore, the Board finds that the most persuasive evidence is the findings measured at the VA examination.  As an example, the Board notes a private treatment record from the relevant time period details the Veteran's various private treatments for injections to relieve pain in which back and hip.  However, while those records note pain and limitation of motion, no further analysis or testing was performed to identify the degree in which the range of motion was affected, or the degree of functional impairment the Veteran had as a result of pain.  Therefore, those records are insufficient in supporting a rating in excess of 10 percent prior to June 2, 2016.  Consequently, with no competent evidence of a worsening condition prior to June 2, 2016, the Board finds that the claim for a rating in excess of 10 percent for a back disability prior to June 2, 2016, must be denied.  The Board finds that the preponderance of the evidence is against the claim for increase.

The Board has considered, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board finds that the claims file does not contain sufficient evidence to support any additional increase in disability rating based on any functional loss due to flare-ups of pain.  While the Veteran has reported experiencing pain and flare-ups, medical records and examinations show that pain did not result in functional loss.  Specifically, during the July 2009 VA examination, the examiner specifically noted that upon repetitive testing, no additional limitation of motion was noted.  Therefore, the Board finds that no increase in the Veteran's current back rating is warranted due to any additional factors causing limitation of function.

Finally, The Board, in making the determination of the Veteran's ratings has not ignored the Veteran's statements concerning the symptomology of his back disability, with specific regard to pain and limitation of function.  The Board finds that the Veteran is a lay person and is competent to report symptoms he observes, such as pain and fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between the Veteran's symptoms and a specific level of impairment his back disability, is of a medically complex nature. The diagnosis and analysis requires expert medical training and the use of diagnostics which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent provide an opinion as to whether his back disability warrants a rating in excess of 10 percent. The Board finds that objective evidence provided by the VA examiner of record to be more persuasive than the Veteran's contention that a higher rating is warranted.

Accordingly, the Board finds that the criteria for an increased rating in excess of 10 percent for a back disability have not been met prior to June 2, 2016.  The Board finds that the preponderance of the evidence is against the claim for higher rating and the claim must be denied. 38 U.S.C.A § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of June 2, 2016

On June 2, 2016, in accordance with the directives set out in the Board's February 2016 remand, the Veteran was provided a VA examination of his back disability.  The VA examiner provided a physical examination of the Veteran and diagnosed the Veteran with lumbar spine fracture, post-operative, with chronic pain.  The examiner noted the forward flexion of the Veteran's thoracolumbar spine to be limited to 70 degrees and a combined range of motion of 120 degrees.  The Veteran reported no flare-ups and no pain on weight bearing.  The examiner did identify objective evidence of localized tenderness and pain on palpation.  On repetitive motion testing, no additional functional loss or limitation of motion was noted. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board finds that, as the June 2, 2016 VA examination found a combined range of motion of only 120 degrees, pursuant to the General Rating Formula, a 20 percent rating is warranted.  38 C.F.R. § 4.71 (a) (2015).  

The Board further finds that a higher 40 percent rating is not warranted.  A higher rating is only warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has ankylosis, or that the thoracolumbar spine's range of motion is limited to 30 degrees of flexion.  Therefore, a 40 percent rating is not warranted. 

However, when rating disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the competent medical evidence of record does not demonstrate any additional functional loss or limitation of motion caused by pain.  The June 2016 VA examination report noted that the Veteran reported no flares-ups or additional functional loss due to pain.  Specifically, the examiner noted that on repetitive testing there was no additional limitation of motion or functional loss.  Therefore, the Board finds that the evidence does not show that the Veteran has functional loss in excess of that already encompassed by a 20 percent rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that all symptomatology alleged by the Veteran during this period, has been contemplated within the 20 percent rating he is granted herein for that period, and no higher rating is warranted.  The evidence does not show that any additional factors cause functional loss to an extent that the Veteran would meet the criteria for a higher rating of being limited in flexion to 30 degrees or less, or having ankylosis.  At the June 2016 examination, the Veteran did not report flare-ups  of the back.

Finally, the Board notes that the Veteran has submitted several lay statements, and statements from his spouse, regarding his disability.  While the Veteran and spouse, as a lay persons, are competent to offer evidence as to the symptoms or manifestations of a disease or disability, their belief as to its severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence in light of the objective medical reports provided by the VA examiner of record.  Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board finds that the evidence does not show any separately ratable neurologic or other pathology which would warrant the assignment of any higher or separate rating during the pendency of the claim for increase.  The June 2016 examination found that strength was 5/5 in the lower extremities.  There was no muscle atrophy.  Deep tendon reflexes were normal.  Sensation testing was normal.  Straight leg raising testing was negative.  The Veteran was found to not have radicular pain or any signs or symptoms of radiculopathy.  The Veteran was found to not have any neurologic abnormalities related to the back disability or to have intervertebral disc syndrome.

Accordingly, the Board finds that a rating of 20 percent, but not higher, is warranted for a back disability as of June 2, 2016, but not earlier.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Extraschedular Consideration

The Board finds that the Veteran's service-connected back disability has been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 211 (2008).  There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 211 (2008).  

The Board finds that the rating schedule is not shown to be inadequate.  The Veteran's service-connected back disability is manifested by signs and symptoms such as pain and limitation of motion.  The Veteran has also reported decreased walking and standing tolerance.  Those signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. 

The General Rating Formula for Diseases and Injuries of the Spine provides disability ratings on the basis of limitation of motion.  38 C.F.R. § 4.71 (a), General Rating Formula for Diseases and Injuries of the Spine (2015).  The General Rating Formula specifically contemplates symptoms such as pain (whether or not it radiates), stiffness, and aching, and neurologic abnormalities.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Because of the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's back disability picture.  The Board finds nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Therefore, the Board finds that referral for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted. 

Further, the Board notes that, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 27 Vet. App. 494 (2016).  However, the Board finds that the evidence does show that the combined effects of the service-connected disabilities put the Veteran's overall disability picture outside the level of compensation he currently receives.  Accordingly, the Board finds that this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected disabilities.


ORDER

Entitlement to an increased rating in excess of 10 percent for a back disability, prior to June 2, 2016, is denied. 

Entitlement to a rating of 20 percent, but not higher, for a back disability, as of June 2, 2016, but not earlier, is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


